DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II and Species 5 (claims 5-15) in the reply filed on 09/16/2022 is acknowledged. The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider Species 5 (Fig.11) and Species 3 (Fig.6) in a single application. This is found persuasive and Species 5 (Fig.11) and Species 3 (Fig.6) have been considered as a single elected species.
The requirement is still deemed proper; therefore, Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group I, there being no allowable generic or linking claim as the application under examination previously filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Snyman (U.S. 2012/0153864 A1, hereinafter refer to Snyman).
Regarding Claim 5: Snyman discloses a silicon avalanche light emitting device (see Snyman, Fig.9 as shown below and ¶ [0015]) comprising 

    PNG
    media_image1.png
    396
    711
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    272
    648
    media_image2.png
    Greyscale
 
a first junction (J1) and a second junction (J3), said first junction (J1) including a reverse biased excitation zone for injecting high energy carriers (760) in a first direction and said second junction (J3) being forward biased so as to inject high density low energy carriers (low energy holes) opposite to said first direction, wherein an interaction zone is formed between said first junction (J1) and said second junction (J3) so as to enhance emission of 650nm (650 nm to 750 nm) photons through interactions between said high energy carriers and said low energy carriers (see Snyman, Fig.9 as shown above, ¶ [0024]- ¶ [0025], and ¶ [0087]).  
Note: the Snyman silicon light emitting device provides an overlapping ranges of emission as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value of silicon light emitting device emission through routine experimentation and optimization to  emit light at the below threshold wavelength detection range because the silicon light emitting device emission is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
In addition, the claimed and prior art silicon light emitting device are identical or substantially identical in structure or composition; therefore, a claim containing a recitation with respect to the manner in which a claimed silicon light emitting device is intended to be employed does not differentiate the claimed silicon light emitting device from a prior art silicon light emitting device. 
Regarding Claim 6: Snyman discloses a silicon avalanche light emitting device as set forth in claim 5 as above. Snyman further teaches wherein the high energy carriers (760) are electrons and the low energy carriers (low energy holes) are holes (see Snyman, Fig.9 as shown above and ¶ [0087]). 
Regarding Claim 7: Snyman discloses a silicon avalanche light emitting device as set forth in claim 5 as above. Snyman further teaches wherein the first junction (J1) region is formed as a pn-junction (see Snyman, Fig.9 as shown above). 
Regarding Claim 8: Snyman discloses a silicon avalanche light emitting device as set forth in claim 5 as above. Snyman further teaches wherein the second junction region (J3) is formed as an np-junction (see Snyman, Fig.9 as shown above).  
Regarding Claim 9: Snyman discloses a silicon avalanche light emitting device as set forth in claim 5 as above. Snyman further teaches wherein the interaction zone is formed as a weakly doped n-region (see Snyman, Fig.9 as shown above).
Regarding Claim 10: Snyman discloses a silicon avalanche light emitting device as set forth in claim 5 as above. Snyman further teaches wherein the device is formed as a p+np+ type or as a p+nn+ graded junction device (see Snyman, Fig.9 as shown above and ¶ [0067]).  
Regarding Claim 11: Snyman discloses a silicon avalanche light emitting device as set forth in claim 5 as above. Snyman further teaches wherein the emission of photons is generated by excitation of electrons utilising the reverse biased first junction pushed into avalanche or near avalanche, exciting carriers along the first conduction band to near zero momentum values followed by lowering of their crystal momentum through scattering of the electrons and further lowering of their crystal momentums to near zero momentum values, followed by recombination with high density low energy holes as available in the valence band, of the same crystal momentum values (see Snyman, Fig.9 as shown above).  
Regarding Claim 12: Snyman discloses a silicon avalanche light emitting device as set forth in claim 11 as above. Snyman further teaches wherein substantially only electrons need to be energized in the first conduction band of silicon, preferably to energies of about 3eV or 1.8eV (1.5 to 1.8 eV) above the energy in the first minimum of the conduction band (see Snyman, Fig.9 as shown above and ¶ [0087]).  
Snyman teaches overlapping broadband of emissions ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for broadband of emissions ranges through routine experimentation and optimization to  emit light at the below threshold wavelength detection range because the broadband of emissions ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 13: Snyman discloses a silicon avalanche light emitting device as set forth in claim 11 as above. Snyman further teaches wherein a specific zone of highly energized electrons is created a certain distance away from the first junction (J1) (see Snyman, Fig.9 as shown above).  
Regarding Claim 14: Snyman discloses a silicon avalanche light emitting device as set forth in claim 11 as above. Snyman further teaches wherein the second pn junction is placed a certain distance away from the energized electron zone, and holes injected into this zone from the second p+n junction and by diffusing through a certain piece of lowly doped neutral n region of the junction (see Snyman, Fig.9 as shown above).
Regarding Claim 15: Snyman discloses a silicon avalanche light emitting device as set forth in claim 11 as above. Snyman further teaches wherein n optimising bias condition is set up for the second np+ junction which will optimise the energy of the diffusing holes such that the recombination probability between electrons is optimised in terms of both electron and hole energies (see Snyman, Fig.9 as shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896